Citation Nr: 0508465	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a right foot disability, to include 
residuals of a dislocation with multiple metatarsal 
fractures.  

Entitlement to the assignment of an initial (compensable) 
rating for a duodenal ulcer.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to 
September 2002.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection and assigned zero 
percent ratings for a right foot disability, to include 
residuals of a dislocation with multiple metatarsal 
fractures, and a duodenal ulcer, effective September 9, 2002 
(the day after the veteran's separation from service).  The 
veteran appealed for the assignment of initial compensable 
ratings.  The veteran also appealed the RO's March 2003 
denial of a 10 percent rating based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2004).

On November 2003 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   

During this appeal, an RO decision in May 2004 granted a 10 
percent rating for the veteran's right foot disability, 
effective from September 9, 2002, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic code 5284 (2004).  In the 
absence of a specific declaration from the veteran, the Board 
presumes that he seeks the maximum benefit.  Therefore, the 
claim for the assignment of an initial rating in excess of 10 
percent for a right foot disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993); West v. Brown, 7 
Vet. App. 329 (1995).  In view of the grant of a 10 percent 
evaluation for the foot disability, the issue of a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
moot.  The issues that remain on appeal are  entitlement to 
the assignment of an initial rating in excess of 10 percent 
for a right foot disability, to include residuals of a 
dislocation with multiple metatarsal fractures, and 
entitlement to the assignment of an initial (compensable) 
rating for a duodenal ulcer.  

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).

VA examinations in recent years have revealed a right ankle 
disability, to include possible arthritis, with some apparent 
limitation of motion and laxity.  As noted above, the 
veteran's right foot disability is rated under Diagnostic 
Code 5284, which pertains to foot injuries; service 
connection is not in effect for a right ankle disability.  
However, the Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991). Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  The 
Board finds that, given the examination findings proximate to 
service, and the ankle's anatomical proximity to the service-
connected right foot, an issue of service connection for a 
right ankle disability, on direct incurrence, one year 
presumptive (for arthritis of the ankle) and secondary bases, 
is raised by the record.  Id.  The Board refers this matter 
to the RO for appropriate development and adjudication.    


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's service connected right foot disability is 
manifested marked degenerative changes between the cuneiform 
and base to the first metatarsal based on old trauma and 
traumatic arthritis, pain, and overall no more than moderate 
functional impairment.

3.  The veteran's duodenal ulcer resolved during service and 
has remained essentially asymptomatic and not productive of 
any functional impairment since that time.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a foot disability, to include 
residuals of a dislocation with multiple metatarsal 
fractures, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 
4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5284 (2004).  

2.  The criteria for the assignment of an initial 
(compensable) rating for a duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.2, 4.31, 4.112 (prior to and after July 2, 2001), 4.114, 
Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the March 2003, 
May 2003 and May 2004 rating decisions; the September 2003 
Statement of the Case; the May 2004 Supplemental Statement of 
the Case; and letter sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims, and complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claims.  Further, the 
letter from the RO to the veteran dated September 2002 
informed him of the types of evidence that would substantiate 
his claims, that he could obtain and submit private evidence 
in support of his claims, and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
VCAA notice was provided to the veteran prior to the March 
2003 RO decision that is the subject of this appeal, the 
veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claims.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letter from the RO provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the September 2002 
letter noted above, the RO asked the veteran to inform the RO 
about any additional information or evidence that he wanted 
the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by the 
September 2002 correspondence and asked him to identify all 
medical providers who treated him for a right foot condition 
and a duodenal ulcer.  The RO has obtained all identified 
evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA clinical and X-ray examinations in 
January 2004, and March 2004, which included appropriate 
historical and clinical findings and were adequate for rating 
purposes.  The Board finds these examinations, along with 
other evidence of record, provide sufficient findings upon 
which to determine the veteran's entitlement to the 
assignment of an initial (compensable) rating for duodenal 
ulcer and for an initial rating in excess of 10 percent for a 
right foot disability, to include residuals of a dislocation 
with multiple metatarsal fractures.   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran filed for VA compensation benefits in August 
2002.  On March 2003 the RO awarded the veteran service 
connection with 0 percent disability ratings for a duodenal 
ulcer and a right foot disability, to include residuals of a 
dislocation with multiple metatarsal fractures.  A May 2004 
RO decision increased the veteran's right foot disability 
rating to 10 percent.

The veteran was on active duty from March 1997 to September 
2002.  the service medical records show that he reported 
experiencing epigastric pain sometime in February 1998.  A 
March 1998 upper gastrointestinal x-ray revealed a 
questionable tiny duodenal ulcer.   In May 1998 he underwent 
an endoscopy that revealed a duodenal ulcer with deudenitis 
limited to the bulb.  A June 1998 endoscopy report showed a 
healed duodenal ulcer.  

Service medical records showed that in June 1999 the veteran 
injured his right foot when he jumped on a landing board 
during active duty.  Upon evaluation, it was determined that 
he sustained a Lisfranc fracture, dislocation with multiple 
metatarsal fractures.  The veteran was treated with open 
reduction and internal fixation.  The hospitalization was 
complicated by decreased blood flow to his toes, which 
necessitated removal of the pinning of the metatarsal 
fractures.  On February 2000 the hardware from his foot was 
removed.  

On November 2001 the veteran complained of having epigastric 
pain, particularly in the morning hours.  On December 2001, 
he underwent esophagogastroduodenoscopy with biopsy.  No 
abnormalities were found.  A January 2002 service medical 
report noted that the veteran's pain had resolved and that 
the condition was asymptomatic without medications.  He 
remained asymptomatic following discharge from service.  

On January 2004 the veteran underwent a VA medical 
examination.  He reported experiencing discomfort in his 
right foot when exercising.  He stated that although he had 
no problem walking, he experienced pain when he ran.  The 
veteran rated the pain as 6 to 7, 10 being the highest.  The 
pain restricted his ability to engage in sports.  It did not 
interfere with his employment.  

Upon examination the examiner noted that the veteran's right 
foot had two scars over the second and third metatarsal 
respectively.  The more lateral scar was 10 centimeters in 
length and lighter than the surrounding skin.  The examiner 
observed a slight deformity of the bone underneath the skin.  
He noted that the scar was well healed and not deforming.  
The more medial scar was 2 centimeters in length, lighter 
than the surrounding skin, well healed and non-deforming.  
The examiner found a slight decrease in laxity of the ankle 
and range of motion of that joint was reported as follows: 35 
degrees of flexion, 10 degrees of dorsiflexion, 20 degrees of 
inversion and 10 degrees of eversion.  The gait was normal.  
The examiner found degenerative changes between the cuneiform 
and base to the first metatarsal based on old trauma and 
traumatic arthritis.  He found no evidence of degenerative 
joint disorder on the tibiotalar joint.  

The examiner also noted the veteran's history of duodenal 
ulcer.  The veteran indicated that he had never used acid-
blocking agents for this condition.  He reported that he had 
been asymptomatic since discharge from service and that at 
that time he was not taking medications for said condition.  
Examination of the veteran revealed no abnormalities.  The 
examiner diagnosed the veteran as having a history of acute 
duodenal ulcer that had resolved.  The examiner indicated 
that he had reviewed the veteran's case file prior to the 
examination.

At the RO's request, the veteran underwent a second VA 
examination on March 2004.  The March 2004 report reflected 
essentially the same findings as the previous VA examination 
report.  The examiner indicated that he reviewed the 
veteran's case file prior to conducting the examination.

During the March 2004 VA examination the veteran reported 
that his right foot would become painful after running for 
about 15 to 20 minutes.  The pain would improve if he rested 
for a few minutes.  The veteran rated the pain as 6 to 7 out 
of 10.  He complained that his condition limited his ability 
to enjoy life or engage in sports, but it did not interfere 
with his employment.  The examiner noted that the veteran 
displayed normal gait, and heel to toe walk.  The examiner 
provided a diagnosis of chronic pain experienced only when 
running and alleviated by a few minutes of rest, along with 
decreased range of motion of the right ankle.  There was no 
evidence of pain during the examination.  

The examiner also evaluated  the veteran for the duodenal 
ulcer.  He noted that the veteran had never been diagnosed 
with anemia or weight loss.  The veteran denied hematemesis, 
melena, hematochezia or hemoptysis.  The veteran did not 
report limitations as a result of the duodenal ulcer.  The 
examiner found that the veteran had a history of duodenal 
ulcer, no longer active, with no complicating residuals.      

Law and Regulations 

The veteran contends that his service-connected right foot 
disability, to include residuals of a dislocation with 
multiple metatarsal fractures, and a duodenal ulcer, are more 
disabling than are currently evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the tow 
claims on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Entitlement to an initial rating in excess of 10 percent for 
a right foot disability, to include residuals of a 
dislocation with multiple metatarsal fractures.   

The veteran's right foot disability, to include residuals of 
a dislocation with multiple metatarsal fractures, is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71, Diagnostic Code 5284.  DC 5284 assigns a 10 percent 
rating for a moderate foot injury; a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  With actual loss of use of the foot, a 
40 percent rating will be assigned.  Note to Diagnostic Code 
5284.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or particular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

Recent VA examinations show that the veteran has reported 
that his service-connected foot disability became painful 
only when running for more than 15 to 20 minutes.  He also 
complained that his right foot felt uncomfortable when 
exercising.  While the veteran indicated experiencing a 
considerable amount of pain when running, the pain would 
subside after a few minutes of rest.   Moreover, the 
veteran's foot condition did not impair his ability to walk, 
nor did it interfere with his employment.  The medical 
evidence indicated that except for the veteran's subjective 
complaints of pain while running, the veteran's right foot 
was otherwise not painful.  The VA examiner also noted right 
ankle findings, which, as noted in the introduction above, 
have raised an issue of service connection for same and has 
been referred to the RO for appropriate action.  However, 
service connection is currently in effect for the right foot 
but not the right ankle.  The medical evidence does not show 
a foot disability that is moderately severe.  The veteran's 
symptoms more closely resemble a moderate foot injury 
(Diagnostic Code 5284).  

The DeLuca factors noted above refer to the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc.  They are to be considered when 
determining the severity of musculoskeletal disabilities such 
as the one at issue, which is at least partly rated on the 
basis of range of motion, particularly during times when 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

In this case, the March 2004 VA examiner found that the 
veteran experienced chronic pain only when running, and that 
it was alleviated by a few minutes of rest.  The veteran 
complained that his condition limited his ability to enjoy 
life or engage in sports, but it did not interfere with his 
employment.  There was no evidence of pain during the 
examination.  The VA examination reports of January 2004 and 
March 2004 are negative for any findings of easy fatigability 
or incoordination of the right foot, or additional loss of 
function of the foot.  That is, there is no indication of 
additional functional loss of the foot due to pain or flare-
ups of pain, supported by objective findings, to a degree 
that would support a finding of more than overall moderate 
disability of the foot, nor is there any indication of excess 
fatigability, weakness, or incoordination that results in 
such additional functional limitation.  

The veteran's subjective complaints of pain and slight 
limitation of motion, along with the two scars on his right 
foot and degenerative changes between the cuneiform and base 
to the first metatarsal based on old trauma ad traumatic 
arthritis, were taken into consideration when he was 
evaluated as 10 percent disabled under Diagnostic Code 5284.  
In view of the foregoing, the criteria for a 10 percent 
scheduler rating, but no more than 10 percent, for a right 
foot disability, to include residuals of a dislocation with 
multiple metatarsal fractures, from September 2002 forward, 
have been met.

The Board has also considered whether separate compensable 
ratings are warranted for the veteran's right foot scars 
under Diagnostic Code 7805.  The evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  Here, there is no medical evidence to show a 
symptomatic right foot scar and limitation of function of the  
foot, even assuming that it is secondary to the scar, is 
already contemplated in the 10 percent for moderate 
disability of the foot under Code 5284.  the scars in 
question are relatively small, superficial, and well healed; 
there is no basis for a separate compensable rating for a 
scar of the right foot under current or former criteria for 
rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (from August 30, 
2002).  As discussed above, the RO's decision to award the 
veteran a 10 percent evaluation under Diagnostic Code 5284 
took into consideration the reported pain, limitation of 
motion, scars and degenerative changes based on old trauma 
and traumatic arthritis of some of the bones of the foot.  
The remaining criteria relating to depth and area of the 
scarring are not applicable.  Diagnostic Codes 7802, 7803, 
7804.  The size of the scars do not approach the areas 
described in Code 7802 and there is no indication that the 
scars are poorly nourished or with repeated ulceration (old 
version of Code 7803) or unstable (current version of 7803), 
or that it is painful to the touch as described in Code 7804.   

X-rays taken at the time of the January 2004 VA examination 
showed degenerative changes between the cuneiform and base to 
the first metatarsal.  The examiner opined it was based on 
old trauma and traumatic arthritis.  As minor joint groups 
were involved and there is no evidence of limitation of 
motion, the veteran would be entitled to a 10 percent rating.  
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5003.  However, the 
RO's decision to increase the veteran's left foot disability 
to 10 percent under Diagnostic Code 5284 was based in part 
upon the findings of the VA medical examiners, therefore it 
is inclusive of the degenerative changes between the 
cuneiform and base to the first metatarsal based on old 
trauma ad traumatic arthritis.  Therefore, a separate 
evaluation for traumatic arthritis under Diagnostic Code 5003 
would be duplicative.  As such a separate compensable rating 
is not warranted.  38 C.F.R. § 4.14; Esteban, supra.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence that the 
veteran has been hospitalized in recent years for a right 
foot disability, to include residuals of a dislocation with 
multiple metatarsal fractures, nor is there any indication 
that such disability markedly interferes with employment.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral of 
the service-connected  right foot disability, to include 
residuals of a dislocation with multiple metatarsal 
fractures, to appropriate VA officials for consideration of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, an initial  rating in excess of 10 percent for a 
right foot disability, to include residuals of a dislocation 
with multiple metatarsal fractures, is not warranted.  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for a right foot disability, 
the benefit of the doubt doctrine is not applicable to these 
aspects of the claim.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Entitlement to the assignment of an initial (compensable) 
rating for a duodenal ulcer.

Currently, the veteran's service-connected duodenal ulcer 
disability is rated as not disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this applicable rating criteria, 
a 10 percent evaluation is warranted when there is evidence 
of a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  A 20 percent evaluation is warranted when 
there is evidence of a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted when 
there is evidence of a moderately severe duodenal ulcer that 
is less than severe but with impairment of health manifested 
by anemia and weight loss; or by recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  38 U.S.C.A. § 4.114.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).  There is no prejudice to the veteran 
in the consideration of this revised rating provision in the 
first instance, because, as discussed below, the veteran has 
not had significant weight loss during the time relevant to 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A compensable evaluation is not warranted for the veteran's 
duodenal ulcer because the medical evidence shows that his 
duodenal ulcer has resolved and is asymptomatic.  A June 1998 
endoscopy report showed a healed duodenal ulcer.  Although on 
November 2001 the veteran complained of epigastric pain an 
esophagogastroduodenoscopy with biopsy showed no 
abnormalities.  A January 2002 service medical report noted 
that the veteran's pain had resolved and that the condition 
was asymptomatic without medications.  It was noted at that 
time by the examiner that the veteran has remained 
asymptomatic following discharge from service.  Subsequent VA 
examinations of January and March 2004 provided a diagnosis 
of a history of acute duodenal ulcer that had resolved.  VA 
examinations disclosed no indications that the veteran had 
any impairment of health manifested by anemia and weight 
loss, nor did they reflect any incapacitating episodes 
associated with the veteran's ulcer.  Thus, there is no 
competent evidence which would support a compensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 









ORDER

Entitlement to the assignment of an initial (compensable) 
rating for a duodenal ulcer is denied.  

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a right foot disability, to include 
residuals of a dislocation with multiple metatarsal 
fractures, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


